Name: Commission Regulation (EEC) No 1535/92 of 15 June 1992 amending Annexes I and III of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  marketing;  foodstuff;  international trade
 Date Published: nan

 Avis juridique important|31992R1535Commission Regulation (EEC) No 1535/92 of 15 June 1992 amending Annexes I and III of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 162 , 16/06/1992 P. 0015 - 0015 Finnish special edition: Chapter 15 Volume 11 P. 0051 Swedish special edition: Chapter 15 Volume 11 P. 0051 COMMISSION REGULATION (EEC) No 1535/92 of 15 June 1992 amending Annexes I and III of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular Articles 5 (7) and 13 thereof, Whereas products intended for human consumption, composed essentially of one or more ingredients of plant origin, may contain, as minor components, ingredients of animal origin for which it is necessary to define the production rules to be followed; Whereas the inspection system provided for in Annex III has to be defined with regard to the checks to be made on receipt of a product by a processing or packaging unit to ensure that the product was originated from another operator subjected to the inspection system; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 The text of Annex I of Regulation (EEC) No 2092/91 is completed as follows: 'Animals and animal products Pending the adoption of the proposal referred to in Article 1 (2), and for the purpose of preparation of ingredients referred to in Article 5 (3) (a), animals shall be raised in accordance with the existing national rules, or in the absence thereof, internationally recognized practices concerning organic livestock production.' Article 2 The text of Annex III of Regulation (EEC) No 2092/91 is amended as follows: 1. the text of point A, 4 is completed by the following indent: 'Where the unit itself processes its own agricultural produce, the accounts must contain the information as referred to in point B, 2, third hyphen of this Annex.'; 2. the text of point B, 6 is completed by the following: 'On reception of a product as referred to in Article 1, the operator shall check the closing of the packaging or container and the presence of the indications referred to in point A, 8 of this Annex. The result of this verification shall be explicitly mentioned in the accounts referred to in point B, 2. Where the check leaves any doubt that the product concerned came from an operator subject to the inspection system provided for in Article 9, it may only be put into processing or packaging after elimination of that doubt.' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 198, 22. 7. 1991, p. 1.